DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holscher (EP2224143).  Regarding claim 1, Holscher teaches a lock nut, comprising: a nut body (1); wherein the nut body comprises a screw hole (4) and an internal thread (22), and the internal thread is arranged on an inner side wall of the screw hole (see Figure 4); the internal thread comprises a nut thread crest and a nut thread root (13); a locking notch (12) located on one side of the nut thread crest is arranged on the internal thread (see Figures 3 and 4); the locking notch comprises a first side wall and a bottom wall; a first end of the first side wall is connected to the nut thread crest, and a second end of the first side wall is connected to one end of the bottom wall; the bottom wall is spirally distributed along an axial direction of the nut body, and the bottom wall is located between the nut thread crest and the nut thread root (see Figures 3-4; similar in shape to Figure 3 of applicants specification); when the nut body is screwed to be tightened to a screw body, an external thread of the screw body enters the locking notch, and a screw thread crest of the screw body is in interference fit with the bottom wall (see Figures 1 and 4).

Regarding claim 2, Holscher teaches the internal thread (22) is further provided with a second side wall located on a first side of the nut thread root (13); a first end of the second side wall is connected to the nut thread root, and a second end of the second side wall is connected to the bottom wall by a chamfer or a rounded corner (see Figure 4).

Regarding claim 3, Holscher teaches the internal thread is further provided with a third side wall located on a second side of the nut thread root (see Figure 4).

Regarding claim 4, Holscher teaches a threaded fastening assembly (see Figures 1 and 4), comprising: a nut body (1), and a screw body (17); wherein the screw body is screwed to the nut body (see Figures 1 and 4); the nut body comprises a screw hole (4) and an internal thread (22), and the internal thread is arranged on an inner side wall of the screw hole (see Figure 4); the internal thread comprises a nut thread crest and a nut thread root (13); the screw body comprises an external thread (10); the external thread comprises a screw thread crest and a screw thread root (see Figure 4); the external thread further comprises a fourth side wall located on a first side of the screw thread crest and a fifth side wall located on a second side of the screw thread crest (surfaces in contact with the internal nut thread walls); a locking notch (12) located on a first side of the nut thread crest is arranged on the internal thread (see Figures 3 and 4); the locking notch comprises a first side wall and a bottom wall; a first end of the first side wall is connected to the nut thread crest, and a second end of the first side wall is connected to one end of the bottom wall; the bottom wall is spirally distributed around an axis of the nut body; the bottom wall is located between the nut thread crest and the nut thread root (see Figures 3 and 4 – similar in shape to Figure 3 of the applicants specification); when the nut body is screwed to be tightened to the screw body, the external thread enters the locking notch, and the screw thread crest is in interference fit with the bottom wall (see Figures 1 and 4).

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, Holscher further teaches wherein, the internal thread is further provided with a second side wall located on a first side of the nut thread root; a first end of the second side wall is connected to the nut thread root, and a second end of the second side wall is connected to the bottom wall by a chamfer or a rounded corner (see Figure 4); however, the reference does not distinctly disclose “when the nut body is not screwed to be tightened to the screw body, an edge of a joint between the screw thread crest and the fourth side wall abuts on the chamfer or the rounded corner; when the nut body is screwed to be tightened to the screw body, the external thread enters the locking notch and completely occupies the locking notch, the screw thread crest is in interference fit with the bottom wall, and the fourth side wall abuts on the first side wall.”
Claims 6-8 depend from claim 5.

Claims 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance:  The examiner notes that a thorough search was performed and the closest prior art has been cited.  Regarding claim 9, it is described above what is disclosed by Holscher.  However, the reference does not distinctly claim (or fairly suggest a modification to arrive at) “the internal thread further comprises a fourth side wall located on a first side of the nut thread crest and a fifth side wall located on a second side of the nut thread crest; a locking notch located on one side of the screw thread crest is arranged on the external thread.”
Claims 10-13 depend from claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636